229 F.2d 743
Joseph W. HULL et al., Petitioners,v.The UNITED STATES.
No. 15486.
United States Court of Appeals Eighth Circuit.
December 19, 1955.

Appeal from the United States District Court for the Southern District of Iowa; William F. Riley, Judge.
H. S. Life, Oskaloosa, Iowa, Robert M. Austin and Harry H. Peterson, Minneapolis, Minn., for petitioners.
Roy L. Stephenson, U. S. Atty., Des Moines, Iowa, for respondents.
PER CURIAM.


1
Petition of petitioners for leave to file petition for writ of prohibition denied.